 153319 NLRB No. 27SCOLARI'S WAREHOUSE MARKETS1The Board granted the United Food and Commercial WorkersUnion, AFL±CIO, CLC motion to permit the filing of an amicus
brief in support of the Petitioner's brief on review. The Employer
filed a response to the amicus brief.2Seafood departments are part of the meat departments; the Peti-tioner's reference to meat departments encompasses the seafood de-
partments.3The parties stipulated that the store managers and comanagers,and the meat department, produce, bakery/deli and nonfoods man-
agers are statutory supervisors.Scolari's Warehouse Markets, Inc. and United Foodand Commercial Workers Union, Local 711,
AFL±CIO, CLC, Petitioner. Case 32±RC±3886September 29, 1995DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEOn August 19, 1994, the Acting Regional Directorfor Region 32 of the National Labor Relations Board
issued a Decision and Direction of Election in the
above-captioned proceeding in which he found that the
petitioned-for unit of the Employer's meat department
employees was inappropriate and that the only appro-
priate unit was a wall-to-wall unit in the Employer's
various stores. The Acting Regional Director found
that the presumption of the appropriateness of a sepa-
rate meat department unit should not be applied be-
cause the meat department employees mainly work on
boxed or case-ready meats and did not exercise the full
range of traditional meatcutting skills. The Acting Re-
gional Director further found that the other factors con-
sidered in determining whether a separate meat depart-
ment is appropriate did not support a separate unit. On
September 9, 1994, the Petitioner filed a timely requestfor review, contending that a separate meat department
was presumptively appropriate and that the meat de-
partment employees have a distinct community-of-in-
terest warranting a separate unit. On January 9, 1995,
the Board granted review. The Employer and the Peti-
tioner submitted briefs on review.1We have carefully considered the record, includingthe briefs of the parties on review and the amicus brief
and reply thereto. We agree with the Acting Regional
Director that the presumption of a separate appropriate
unit is not applicable here; however, we find that the
meatcutters and other meat department employees
enjoy a sufficiently distinct community-of-interest to
warrant a separate unit. We therefore reverse the Act-
ing Regional Director's unit determination and direct
an election in the meat department unit.I. FACTSThe Employer operates 14 retail grocery stores inNevada under the name ``Scolari's Food and Drug
Company'' and two warehouse-type stores as ``Sack N
Save.'' Its corporate headquarters, where purchasing
for all stores is centralized, and a warehouse distribu-
tion center are located in Sparks, Nevada.The stores are variously comprised of meat, bakery/deli, produce, floral, seafood, nonfoods, grocery andpharmacy departments. There is a meat department andfish section in each of the 16 stores. The Petitioner
seeks a unit of the Employer's meat department em-
ployees in these 16 stores.2The Employer has a man-ager, comanager, meat department manager, and
produce manager for each store. There is a bakery/deli
manager in each of the 8 stores with a bakery/deli de-
partment and a nonfoods manager in each of 14
stores.3The meat department managers supervise theseafood department. Seafood ``managers'' are lead-
men. The department managers report to the store
managers. In addition to managers, the Employer has
supervisors who are responsible for a particular depart-
ment on a multistore basis. They provide support to
store and department managers and act as liaisons be-
tween the stores and corporate headquarters. Some
stores are open 24 hours per day while others close at
10 p.m. or midnight. The number of employees at each
store varies from 20 to over 100.From June 1, 1983, to May 31, 1986, the Employ-er's meat department employees were represented by
the Petitioner and covered by a separate multiemployer
collective-bargaining agreement. Separate agreements
covering grocery employees and a combined unit of
bakery, drug, and liquor employees were also in effect
during that time. In February 1986, the Petitioner dis-
claimed interest in representing employees covered by
all three agreements.There are approximately 66 employees in the peti-tioned-for unit: 50 meatcutters, 15 fish clerks (3 in
each of five stores), and 1 meat wrapper. Of the 50
meatcutters, 48 were hired as experienced meatcutters,
and 2 are apprentices.The Employer has contracts with several companiesto provide meat to its stores. Approximately 50 percent
of the Employer's meat department sales are beef, 9
percent pork, 16 percent poultry, one-half percent lamb
and veal, and 2 percent seafood; the rest are frozen
products, smoked products, and other processed items.
The Employer's meat departments sell on average over
200 kinds of meat cuts or products. There are between
500±600 kinds of meat cuts or products available on
the market.The Employer previously received carcass meat butdoes no longer. All its meat is either boxed or pre-
packaged (case-ready). The vast majority of the beef
the Employer receives is boxed. The absence of car-
cass meat means that the meatcutters do not need to
know how to break down a carcass and that the
amount of boning work has been reduced substantially.VerDate 12-JAN-9911:35 Jul 28, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31927apps04PsN: apps04
 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The Employer asserted that it can send such meat back for acredit if problems are reported by the meatcutters, but the record
does not indicate how often this occurs.5The testimony was inconclusive regarding the amount of timespent on custom cutting.Boxed beef can consist of primals, subprimals, or subsubprimals. Primals are loins, ribs, chucks, and rounds.
The Employer receives beef chucks and rounds, but
they are preboned. The Employer also receives beef
loins, but they are not whole loins. The Employer re-
ceives several types of subprimals: for example, top
round; top sirloin; and shoulder clod.The meatcutter must process primal and subprimalmeat before it can be sold to the Employer's retail cus-
tomers. The meatcutter needs to know how to cut the
meat to make it attractive and salable to customers.
The meatcutters use saws, knives, slicers, and mixer-
grinders. Meatcutters provide their own knives. The
Employer's meatcutters determine what types of cuts
they must make from the particular piece of meat in
order to get the most profit. The meatcutters square up
the meat, seam it to separate different components,
make the cuts considering the angle and grain, and
trim the meat and bones. If the meat is cut incorrectly,
the meatcutter may lose a more expensive cut that
could have been processed from the piece.The boneless rounds weigh 70±90 pounds. Out of atwo-piece boneless round, the meatcutter can get rump
roast, round steak, top round, London broil, bottom
round steaks and roasts, eye of round steaks and roasts,
and other cuts. The tip portion of the boneless round
can be made into various steaks, roasts, and ``grind.''
Boneless clod or cross rib is about 12±16 pounds. The
meatcutter pulls the top blade off and squares up the
meat. From the remaining clod, the meatcutter can get
barbecue steak, cross rib roast, stew meat, cube steaks,
ground meat, and short ribs. The three-piece loin con-
sists of the short loin (18±20 pounds), top sirloin (10±
12 pounds), and fillet butt. From the short loin, the
meatcutter can cut porterhouse, T-bone, New York and
club steak, and grind. Export rib weighs 10±12 pounds.
The west coast chuck is 70±80 pounds. From the west
coast chuck, the meatcutter can carve chuck steaks and
roasts, and sometimes bone-in short ribs. The Em-
ployer also receives sub subprimals, which are smaller
pieces requiring less processing. For example, the
meatcutter might trim a sub subprimal, or slice it into
steaks or stew meat. The Employer is working on ex-
panding a case-ready beef program but so far receives
only a few cuts as case-ready.The Employer receives one pork primalÐthe porkloin. From this the meatcutters can get various chops,
roasts, ribs, and other cuts. The Employer also receivessubprimal pork, which is also carved into steaks,
roasts, ribs, and grind. According to the Employer,
most pork is case-ready. A meatcutter put this figure
at 30±50 percent.The Employer's lamb and poultry products generallyare case-ready. The Employer sells very little veal;
where veal subprimals are received, some cutting is
performed by the meatcutters. Fish is received case-
ready or in bulk. Most of the bulk fish is filleted and
needs little cutting work.The meat departments operate on day and nightshifts. The day-shift meatcutters are more involved
than the night-shift meatcutters in cutting meat and
less in packing and displaying meat. No meatcutter
works exclusively on a night shift; shifts are rotated.
On a typical day, the meatcutter reassembles the ma-
chinery that has been cleaned the night before. When
meat arrives at the store, meat department employees
open the boxes and check that the meat (for example,
boneless chuck) is correctly labeled. Meatcutters may
need to fix meat that is poorly broken or badly cut to
make it attractive to customers.4Meatcutters check thedisplay counters to see what types of cuts are needed.
The meat manager and/or meatcutters may make a
``cut list.'' Meatcutters prepare the cuts on the list. The
display is also checked to ensure that the meat looks
attractive. The meatcutter reworks displayed meat
when the package is bloody, when the meat ap-
proaches a code date, or when the meat otherwise is
not selling. The meat department employees exercise
their own discretion as to how to rework the meat. The
meat department employee can repackage the meat or
rework it either by cutting it into smaller pieces, or by
grinding it, marinating it, throwing it away, or reduc-
ing its price.Meatcutters also prepare custom order meats.5Meat-cutters tray, wrap, and price the meats. About three-
fourths of the stores have automatic wrapping and pric-
ing machines. But meat department employees must be
able to identify the various cuts of meat and know the
codes so that the meat can be properly labeled andpriced. Meatcutters take equipment apart to sanitize it
during their shift. One witness testified that he spends
50±60 percent of his time at the cutting table cutting
meat. Another witness testified that he spends 80±90
percent of his time cutting meat, but this figure in-
cluded time spent packaging the meat. The Employer
estimated that a meatcutter spends 25 percent of his
time cutting meat. Meatcutters also provide informa-
tion to customers on preparation of meat.VerDate 12-JAN-9911:35 Jul 28, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31927apps04PsN: apps04
 155SCOLARI'S WAREHOUSE MARKETS6The parties stipulated that a second meatcutter would have of-fered the same testimony.The Employer's meat supervisor testified that anemployee can be trained in 30±45 working days (8
hours a day) to perform the meatcutting work needed
in the Employer's stores. One Petitioner witness, a
meatcutter at store #19, who has been with the Em-
ployer since 1970, asserted that it would take 2 years
of training for an employee to be able to perform the
work currently handled by journeymen meatcutters.6The record does not reveal how long the current ap-
prentices have been in training and how much of the
meatcutting work they can do. The Employer requires
meatcutters to perform cutting tests on four to five
items a month. As a result, the Employer can deter-
mine how much loss occurs each time that a meat-
cutter is merchandising a given cut.The journeymen meatcutters (48 out of 50) are thehighest paid of the Employer's employees. They make
$15.50 an hour. This rate is higher than that for all de-
partment managers, apart from the meat managers. The
meatcutter apprentices start at $8 an hour. The 15 fish
clerks make $12 an hour, the rate paid to produce and
grocery clerks, but it is unclear whether this is the
starting or a more experienced rate. The Employer
bases the pay of its employees in part on local industry
rates for those classifications. Since 1990, all meat-
cutters who have been hired have had prior
meatcutting experience. Of the two apprentices hired,
one appears to have had some meatcutting experience.
The Employer employs six to eight meatcutter ``float-
ers.'' There are no floaters in any of the other depart-
ments. When a meatcutter is absent, the Employer uses
its floaters to fill in. The Employer contends that one
grocery clerk has covered for the meat department.
However, that clerk had been a meatcutter who trans-
ferred to the grocery department when there were an
insufficient number of meatcutter hours available.It is the Employer's policy to provide meatcutterswith 40 hours a week of work. The Employer does not
have this policy for employees outside the meat depart-
ment. In the few instances where a meatcutter was not
able to obtain 40 hours of work doing meatcutting, the
Employer has provided the meatcutter with work inother areas of its stores. Meatcutters have also per-
formed outside the meat department (including guard
work) when they were on temporary disability and
needed light duty. There is limited interaction between
the meat department employees and other employees
when food is unloaded or products are put in or taken
out of storerooms and freezers.There have been some transfers into and out of themeat departments. Although the Employer generally
posts jobs, no meatcutter job (apart from the meat
manager's) has been posted since 1990. One employee
transferred from the grocery into the meat department.Another, who had been a meatcutter, went from meatcleanup and janitorial to meatcutter. Two meatcutters
went to the grocery department because there were not
enough hours available in the meat department. When
the hours became available, they transferred back to
the meat department. A meat manager transferred tem-
porarily to help start up a bakery/deli department.The meat departments are separately supervised bymeat department managers, who are stipulated super-
visors. The meat department managers help select ap-
plicants to be hired; evaluate probationary and regular
employees; schedule the hours that meat department
employees work; resolve grievances of meat depart-
ment employees; issue written warnings to employees;
and are involved in the discipline of the meat depart-
ment employees. The store manager generally relies on
the meat manager's recommendations with regard to
the discipline of meat department employees.There is an employee handbook applicable to all theEmployer's employees. The Employer's benefit pro-
gramÐsick leave, health and welfare, retirement, holi-
days, disability, and vacationsÐis the same for all em-
ployees. There are different vacation benefits and shift
premiums for meat department employees hired before
January 1, 1987 (less than half the meat department).
Apart from two meat floaters who requested reduced
hours, the meat department employees work 40 hours
a week. In other departments there are employees
working full time and part-time.II. ANALYSISHistorically, the Board found that meat departmentunits were presumptively appropriate because the
meatcutters exercised a broad range of traditional
meatcutter skills marking them as craftspeople. R-NMarket, Inc., 190 NLRB 292 (1971); Big Y Food, 238NLRB 855 (1978). In those circumstances, meatcutters
normally started as apprentices and over a period of 2
or more years learned sufficient skills to become jour-
neymen. Meatcutters regularly handled animal car-
casses including halves and quarters of beef, pork,
veal, and lamb. Using saws and knives, meatcutters
broke carcasses down, cut quarters into primals,
subprimals, and further-processed states, and worked
with bones (cutting bones to produce certain cuts of
meat, trimming bones, deboning). Meatcutters also
were required to have the skills to handle whole poul-
try and prepare fish, although some fish was already
filleted. After retail cuts were prepared, meatcutters
trimmed the pieces, packaged for retail, handwrapped,
and priced.More recently, in a number of cases, the Board hasfound that retail store meatcutters typically no longer
exercised the full panoply of traditional meatcutters'
skills. Meatcutters in these cases no longer handled
carcass meat, but dealt only with boxed meat (pri-VerDate 12-JAN-9911:35 Jul 28, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31927apps04PsN: apps04
 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7We will, however, continue to apply the presumption of the ap-propriateness of a separate meat department unit when traditional
butchering of carcasses or cut-to-order operations are involved. R-NMarket, supra.8We note that the Board, in Copps, supra, 301 NLRB at 399 fn.5, attempted to distinguish prior Board and court decisions finding
that meat department employees who handle boxed meat exercise
traditional meatcutting skills, because of the alleged absence of any
explanation in those cases concerning the specific nature of the work
performed by the meatcutters. Ironically, the Board in Hall's andCopps also failed to provide an explanation of the specific nature ofthe meatcutters' work. We have attempted to rectify that problem
here.marily subprimals or smaller pieces) and/or case-readymeat, fish, and poultry. The Board concluded that
since these meatcutters no longer needed to perform all
the higher skilled tasks associated with their craft sta-
tus, their skill level did not warrant applying the pre-
sumption that a unit limited to meat department work-
ers was appropriate. Ashcraft's Market, 246 NLRB 471(1979); Great Day, Inc., 248 NLRB 527 (1980). TheBoard also applied a standard community-of-interest
analysis in determining whether a separate meat de-
partment unit was appropriate, but found such a unit
unwarranted. For example, in Hall's Super Duper, 281NLRB 1116, 1117 (1986), not only did the Board find
the presumption inapplicable because three-quarters of
the meat was prepackaged, there was minimal cut-to-order work, and the meatcutters essentially performed
the ``comparatively simple tasks'' of trimming and
cutting boxed beef into smaller portions for sale, but
the Board also found insufficient evidence of a sepa-
rate community-of-interest based on these facts and be-
cause the three meat department employees had com-
mon benefits and, except for the head meatcutter, com-
parable wages, and had common facilities and super-
vision with the nonmeat department employees. The
Board concluded that these factors outweighed the lack
of interchange and transfers, a separate work area, and
evidence that the union represented separate meat de-
partment units in other area stores.Similarly, in Copps Food Center, 301 NLRB 398(1991), the Board found the presumption of appro-
priateness of a separate meat department unit inap-
plicable where the six meatcutters (out of 28±29 em-
ployees in the department) trimmed and cut boxed
meat into smaller portions for retail sale, the amount
of cut-to-order work was minimal, and there was an
absence of other evidence showing that the meat de-
partment employees exercised traditional meatcutting
skills. The Board further found that the traditional fac-
tors considered in unit determinations did not support
a separate unit for the meat department employees
where, in addition to not exercising traditional skills,
the meat department employees received the same
fringe benefits, shared the same facilities, had similar
work hours, were subject to the same work rules, em-
ployment policies, and job-bidding system, and had
frequent work contact with other store employees. The
Board noted that the job duties and skills of over half
the proposed unit were similar to those required and
performed in other departments, and that these meat
department employees' wages were comparable to
those of the other supermarket employees. The Board
concluded that these factors outweighed separate su-
pervision and minimal interchange and dismissed the
petition.In the instant case, as in Hall's and Copps, the Em-ployer's meatcutters do not handle carcass meat, butrather boxed meat and case-ready meat. The Employ-er's meatcutters therefore do not break down carcasses;
there has also been a sharp reduction in boning work.
Because the Employer's meatcutters do not exercise
the skills necessary to handle carcass meat, we agree
that they do not exercise the full panoply of traditional
meatcutter skills. Accordingly, we will not apply the
presumption for the meat department employees. We
will, instead, apply a traditional community-of-interest
test in determining whether the meat department con-
stitutes a separate appropriate unit.7However, in determining whether a distinct commu-nity-of-interest exists, we conclude, under the facts
presented here, that the processing of boxed meat re-
quires meatcutters to possess substantial meatcutting
skills which are distinct from the skills of other super-
market employees. In the past, the Board often has
used the term ``boxed meat'' as a short hand term in-
dicating that little or no expertise was required in proc-
essing the meat, without discussing what the box con-
tained or the work done by meatcutters in preparing
the meat for retail sale. The use of boxed meat was not
distinguished from the use of case-ready meat, but
rather was contrasted with the use of sides of beef re-
quiring the exercise of full journey-level skills. Thus,
the Board in Hall's, noting that three-quarters of themeat was prepackaged and a quarter was boxed meat,
stated that the meatcutters did not exercise traditional
butchering skills but merely cut the delivered meats
into smaller portions and trimmed the fat prior to the
wrapper's weighing and measuring the meat. The
Board did not analyze the skills necessary to handle
the employer's boxed meat and, as indicated, made no
distinction between processing boxed and case-ready
meat. Similarly, in Copps, the Board failed to detailthe meatcutting skills necessary to handle the employ-
er's boxed meat. The Board again presumed that the
handling of boxed meat required little traditional
meatcutting skill. Nor did the Board consider what per-
centage of the employer's meatcutting involved boxed
meat.8Upon further consideration, we conclude that theBoard's approach was overly restrictive. We find that
when a significant amount of meat department workinvolves handling boxed meat, it is incumbent uponVerDate 12-JAN-9911:35 Jul 28, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31927apps04PsN: apps04
 157SCOLARI'S WAREHOUSE MARKETS9To the extent that Copps, Hall's , and related cases differ withthis determination, they are hereby overruled.Member Cohen finds it unnecessary to overrule Copps and Hall's.In his view, there are three generic kinds of tasks: the butchering
of sides of beef; the cutting of boxed meat; and the handling of case-
ready meat. The first task clearly involves traditional craft skills, and
the meat department unit is presumptively appropriate. The third task
clearly does not involve such skills, and a separate unit is ordinarily
inappropriate. The second task is a hybrid. If the cutting of the
boxed meat does not involve substantial meatcutter skills, and there
are other factors showing commonality of interest with other em-
ployees in the store, the unit is not appropriate. See Copps andHall's. However, where, as here, the cutting of boxed meat does in-volve such skills, and there are other factors showing separate inter-
ests, the unit is appropriate. Thus, in Member Cohen's view, the
cases are consistent, and no overruling is necessary.10The record shows that clerks in the produce department cut andwrap product, employees in the bakery and produce departments de-
cide how to rework product which is nearing its expiration date, and
deli employees (part of the bakery department) must adhere to re-
frigeration practices similar to the meat department. However, there
is no indication that these responsibilities entail the type of skills re-
quired by the meatcutters. Nor do these functions require the sub-
stantial training necessary to perform the meatcutters' duties.the Board to consider the actual work performed bythe meatcutters in order to determine whether they
continue to exercise substantial, traditional meatcutter
skills. See NLRB v. Super-H Discount, 744 F.2d 735,738±739 (10th Cir. 1984), enfg. 261 NLRB 995 (1982)
(use of ``boxed meat'' does not alone demonstrate that
meatcutters lack specialized skills; evidence showed
the meat department employees still spent most of their
time cutting, processing, and wrapping the meat, which
required special skills).9Here, almost all the Employer's beef (a majority ofits meat products) and some of its pork and veal arrive
as boxed meat. Yet a substantial portion of the meat-
cutters' time is spent performing the type of meat-
cutting work which marks meatcutters as skilled work-
ers. Although the Employer's meatcutters ``make
smaller pieces from larger pieces,'' they do not do this
solely by, for example, simply cutting a roast in half
or trimming off fat from a case-ready steak. Rather,
with regard to beef, and to a lesser extent pork, the
meatcutters regularly handle large pieces of meat from
which many types of cuts can be drawn. For example,
shoulder clods are cut across the rib, the meatcutter
separates the second piece, the top blade is pulled off,
and the cross rib is sliced into either steaks or roasts.
The Employer's meatcutters judge what pieces can be
carved from a particular chuck, loin, or other piece of
meat in order to maximize profit for the Employer.
They choose from among alternative types of cuts
when carving the meat since not all possible cuts can
be made from a piece. They must know what angles
to cut, how to seam the meat, and how to edge the
meat to start the cuts in the best place to get the most
out of the piece. Their cutting is intended to yield an
attractive retail cut that is salable to customers. Mis-
takes in cutting can preclude getting higher priced cuts,
requiring that meat be used instead for lower priced
cuts such as grind. In order to do their jobs, they use
saws and knives, and, as do many skilled craftsman,
they provide some of their own tools. Although the
Employer's meatcutters also handle case-ready poultry,
fish, and lamb, and some case-ready beef and pork,their higher level meatcutting skills are manifest. Al-though the case-ready program may be extended in the
future with regard to beef, at present, the vast majority
of beef received by the Employer requires the applica-
tion of the meatcutting skills described above. The
Employer's claim that meatcutters spend only 25 per-
cent of their time cutting meat was contradicted by the
meatcutter witnesses who perform the work.There is conflicting testimony regarding the amountof training that would be required to become proficient
in meatcutting for the Employer's purposes. The Em-
ployer argues that it would take 6 to 9 weeks; one Pe-
titioner's witness contends that it would take 2 years
of training and the parties stipulated that another wit-
ness would testify to the same facts. However, except
for the two apprentices hired in the last few years, the
Employer has hired only experienced meatcutters; and
it appears that one of the apprentices had experience
in meatcutting. Even if the Employer's version is accu-
rate, there is no indication that a similar level of train-
ing is required of, or is provided to, the Employer's
other employees (with the possible exception of phar-
macy clerks).10Currently, about 75 percent of the meatdepartment consists of experienced meatcutters. Ten or
eleven of the Employer's sixteen meat departments are
staffed only by meatcutters. This heavy reliance on ex-
perienced meatcutters is consistent with our finding
that the work performed by the Employer's meatcutters
requires the exercise of substantial, traditional
meatcutting skills. Moreover, although the record does
not indicate how long the current apprentices were
trained (or are still being trained), the Employer's use
of apprentices supports a finding that the work requiresspecialized skills learned over a period of time.The high level of wages paid to the meatcutters alsosuggests that the Employer views them as more highly
skilled than its nonmeat department employees. Thus,
journeyman meatcutters (48 of 66 employees in the pe-
titioned-for unit) earn more than $3 an hour more than
the grocery/deli/fish clerks hired before February 1,
1987, and more than $5 an hour more than grocery/
deli/fish clerks hired after that date. Indeed, the meat-
cutter journeymen's wages are higher than the wages
for the managers of all but the meat department. Ap-
prentice meatcutter wages are higher ($2 or more per
hour in most cases) than the entry level wages of all
but the pharmacy clerk. Grocery department clerks
earn about $2 per hour less than the journeymen meat-
cutters. A recent wage increase for meat departmentVerDate 12-JAN-9911:35 Jul 28, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31927apps04PsN: apps04
 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11That the Employer's meat departments operate as separate prof-it-and-loss centers from its other departments further supports a find-
ing that the meat departments' operations are distinct. NLRB v.Super-H Discount, supra, 744 F.2d at 738.12Member Browning agrees with the result reached by her col-leagues, but she would find it sufficient that the meatcutters use dif-
ferent skills and perform distinctly different functions than those per-
formed by employees in other departments, in addition to the other
community-of-interest factors cited by her colleagues. See the dis-
senting opinion of Member Cracraft in Copps Food Center, 301NLRB 398, 399 (1991). She thus finds it unnecessary to reach the
issue of whether the processing of boxed meat involves ``specialized
meatcutting skills.''employees was almost double that of grocery depart-ment employees (although less than that of the phar-
macy). The higher meat department pay is based, in
part, on comparable pay in the area.Other factors also support finding a separate meatdepartment unit appropriate. Each store has a meat de-
partment manager who is a stipulated supervisor. The
meat manager handles the day-to-day running of the
meat department including involvement in hiring, dis-
cipline, schedules, and grievances.11There is little interchange; instead, the Employermaintains a group of floater meatcutters who fill in for
absent meatcutters. Less than a handful of meat depart-
ment employees have worked outside the meat depart-
ment. In the few instances they have done so, it was
generally to enable them to meet the 40-hour-a-week
minimum which the Employer tries to obtain for the
meat department employees (there is no similar pro-
gram for nonmeat department employees) or to allow
them temporary light duty.There are very few transfers. The Employer hiresexperienced meatcutters to fill openings in the meat
department. In the two instances in the last 4 years
when the Employer has transferred other employees
into the meat department, they were considered ap-
prentices and were given on-the-job training in
meatcutting. The few employees who transferred out of
the meat department primarily did so in order to in-
crease their number of working hours.In sum, we find that the following factors: (a) thesubstantial portion of the Employer's meat departmentbusiness involving boxed meat; (b) the continued ap-plication of specialized meatcutting skills necessary for
the processing of the boxed meat; (c) the higher level
of training of meatcutters; (d) the substantial percent-
age of the unit engaged in skilled meatcutting work;
(e) separate supervision; (f) limited interchange and
transfers; and (g) higher wages, outweigh the factors of
common benefits and limited skills necessary for han-
dling the Employer's case-ready meats, and support a
finding that the meat department employees have a dis-
tinct community-of-interest apart from that of the Em-
ployer's other employees.12Accordingly, we find that a separate unit of the Em-ployer's meat department employees is appropriate.ORDERThis case is remanded to the Acting Regional Direc-tor to direct an election in the following appropriate
unit:All full-time and regular part-time employees em-ployed by the Employer in the meat and fish de-
partments at its stores #1, 2, 3, 5, 8, 11, 12, 15,
16, 17, 18, 19, 20, 22, 23, and 24 in northern Ne-
vada; excluding office clerical employees, profes-
sional employees, guards, and supervisors as de-
fined in the Act.VerDate 12-JAN-9911:35 Jul 28, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31927apps04PsN: apps04
